Exhibit 99.1 JAGUAR MINING INC. Condensed Interim Consolidated Financial Statements September 30, 2011 and 2010 (Unaudited) 1 JAGUAR MINING INC. Condensed Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents Note 10 $ $ Inventory Prepaid expenses and sundry assets Note 4 Derivatives Note 5(a) - Prepaid expenses and sundry assets Note 4 Net smelter royalty Note 9(d) - Restricted cash Property, plant and equipment Mineral exploration projects $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable Note 6 Income taxes payable Reclamation provisions Deferred compensation liabilities Derivative liabilities Note 5(a) - Other liabilities Notes payable Note 6 Option component of convertible notes Note 5(b) Deferred income taxes Reclamation provisions Deferred compensation liabilities Other liabilities Total liabilities Shareholders' equity Share capital Stock options Note 7 Contributed surplus Deficit ) ) Total equity attributable to equity shareholders of the Company Commitments Notes 5,11 $ $ On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director The accompanying notes are an integral part of these interim consolidated financial statements. 2 JAGUAR MINING INC. Condensed Interim Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars, except per share amounts) (Unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Gold sales $ Production costs ) Stock-based compensation ) - ) ) Depletion and amortization ) Gross profit Operating expenses: Exploration Stock-based compensation Note 7 ) ) Administration Management fees Note 9(a) Amortization Other Total operating expenses Income (loss) before the following ) ) Loss on derivatives Note 5(a) Loss (gain) on conversion option embedded in convertible debt Note 5(b) ) ) Foreign exchange loss (gain) ) ) Accretion expense Interest expense Interest income ) Gain on disposition of property ) Other non-operating expense recoveries ) - ) - Total other expenses (income) ) ) Income (loss) before income taxes ) ) Income taxes Current income taxes (recoveries) ) Deferred income taxes (recoveries) ) Total income taxes ) Net income (loss) and comprehensive income (loss) for the period $ ) $ $ ) $ Basic earnings (loss) per share Note 8 $ ) $ $ ) $ Diluted earnings (loss) per share Note 8 $ ) $ $ ) $ Weighted average number of common shares outstanding - basic Note 8 Weighted average common shares outstanding - diluted Note 8 The accompanying notes are an integral part of these interim consolidated financial statements. 3 JAGUAR MINING INC. Condensed Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (Unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Cash provided by (used in): Operating activities: Net income (loss) and comprehensive income (loss) for the period $ ) $ $ ) $ Adjustments to reconcile net earnings to net cash provided from (used in) operating activities: Unrealized foreign exchange loss (gain) ) Stock-based compensation expense (recovered) ) ) Interest expense Accretion of interest income - ) ) ) Accretion expense Income taxes (recovered) ) - ) - Deferred income taxes ) Depletion and amortization Unrealized loss on derivatives Unrealized loss (gain) on option component of convertible note ) ) Gain on disposition of property - - - ) Reclamation expenditure (recovery) Change in non-cash operating working capital: Inventory Prepaid expenses and sundry assets ) Accounts payable and accrued liabilities Income taxes payable ) ) Deferred compensation liability ) Financing activities: Issuance of common shares Increase in restricted cash - ) - ) Repayment of debt ) Increase in debt Interest paid ) Other liabilities ) 16 ) Investing activities: Short-term investments - - - Mineral exploration projects ) Purchase of property, plant and equipment ) Proceeds from disposition of property - - ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents ) ) ) Increase (decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental cash flow information The accompanying notes are an integral part of these interim consolidated financial statements. 4 JAGUAR MINING INC. Condensed Interim Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) (Unaudited) Common Shares Stock Options Contributed Surplus Deficit Total # $ # $ Balance, January 1, 2010 ) Exercise of stock options ) ) - - Stock-based compensation - Net income - Balance, September 30, 2010 ) Balance, January 1, 2011 ) Stock options granted (Note 7) - Exercise of stock options ) ) - - Vested options expired - - ) ) - - Vested options expired upon termination - - ) ) - - Net loss - ) ) Balance, September 30, 2011 ) The accompanying notes are an integral part of these interim consolidated financial statements. 5 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) 1. Nature of Business: Jaguar Mining Inc. (the “Company”) is a company domiciled in Canada. The address of the Company’s registered office is 100 King Street West, Suite 4400, 1 First Canadian Place, Toronto, Ontario, M5X 1B1. These condensed interim consolidated financial statements of the Company as at and for the three and nine months ended September 30, 2011 include the accounts of the Company and its wholly-owned subsidiaries; Mineração Serras do Oeste Ltda. (“MSOL”), Mineração Turmalina Ltda. (“MTL”) and Mineração Chega Tudo Ltda. (“MCT”).All significant intercompany accounts and transactions have been eliminated on consolidation. The activities of the Company are directed towards developing and operating mineral projects in Brazil. 2. Basis of Preparation: (a) Statement of compliance: These interim consolidated financial statements have been prepared in accordance with International Accounting Standard 34 Interim Financial Reporting (“IAS 34”) as issued by the International Accounting Standards Board (“IASB”) and using the accounting policies the Company expects to adopt in its consolidated financial statements as at and for the year ending December 31, 2011. As the 2011 interim financial statements are the Company’s first consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”), certain disclosures that are required to be included in annual financial statements prepared in accordance with IFRS that were not included in the Company’s most recent annual consolidated financial statements, prepared in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) have been included in the 2011 interim consolidated financial statements for the comparative annual period. These condensed interim consolidated financial statements should be read in conjunction with both the Company’s 2010 annual financial statements and with consideration of the IFRS transition disclosures included in Note 11 to the March 31, 2011 and June 30, 2011 interim consolidated financial statements. These condensed consolidated financial statements were authorized for issue by the audit committee on November 8, 2011. (b) Basis of measurement: These consolidated financial statements have been prepared on the historical cost basis except for certain financial instruments and liabilities associated with certain long-term incentive plans, which are stated at fair value. 6 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (c) Functional and presentation currency: These consolidated financial statements are presented in United States dollars, which is the Company’s functional currency.All financial information presented in United States dollars has been rounded to the nearest thousand. (d) Use of estimates and judgments: The preparation of consolidated financial statements in conformity with IFRS requires management to make estimates, judgments and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the period.Actual results could differ from those estimates. Estimates and underlying assumptions are reviewed on an ongoing basis.Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Certain estimates, such as those related to the valuation of mineral exploration projects, recoverable taxes, deferred tax assets and liabilities, reclamation provision, derivatives, option component of convertible notes, liabilities associated with certain long-term incentive plans, measurement of inventory and disclosure of contingent assets and liabilities depend on subjective or complex judgments about matters that may be uncertain.Changes in those estimates could materially impact these consolidated financial statements. The judgments that management has applied in the application of accounting policies and related estimates that have the most significant effect on the amounts recognized in these consolidated financial statements are discussed below: (i) IFRS 1 elections on transition to IFRS: IFRS 1 elections have been applied by management where applicable to the Company’s consolidated financial statements.These elections impact the Company’s retrospective application of IFRS.(See Note 12.) (ii)Unit of production depletion and amortization: The Company’s mineral exploration projects and mining properties are depleted and amortized on a unit-of-production basis, which bases the calculations on the expected amount of recoverable reserves.If these estimates of reserves prove to be inaccurate, or if the Company revises its mine plans due to reductions in the price of gold or unexpected production costs increases, thereby resulting in the amount of reserves expected to be recovered to be reduced; the Company could be required to write-down the carrying value of its mineral exploration projects and mining properties and would be required to increase the amount of future depletion and amortization expense, both of which would reduce the Company’s earnings and net assets. (iii)Inventory: Gold in process and ore in stockpiles are stated at the lower of average production cost and net realizable value.Production costs charged to earnings include labour, benefits, material and other product costs.The assumptions used in the impairment assessment of gold in process inventory include estimates of gold contained in the ore stacked, assumptions of the amount of gold stacked that is expected to be recorded and an assumed gold price expected to be realized when the gold is recovered.If these estimates or assumptions prove to be inaccurate, the Company could be required to write-down the recorded value of its work-in-progress inventory, which could reduce the Company’s earnings and working capital. 7 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (iv)Mine reserve estimates: A mine reserve estimate is an estimate of the amount of product that can be economically and legally extracted from the Company’s mining properties.In order to calculate reserve estimates, estimates and assumptions are required about a range of geological, technical and economic factors, including: quantities, grades, production techniques, recovery rates, production costs, transportation costs, commodity demand, commodity prices and exchange rates.The Company is required to determine and report mine reserves in accordance with the Canadian Institute of Mining, Metallurgy and Petroleum standards. Estimates of mine reserves may change as estimates and assumptions change and as additional geological data is generated during the course of operations.Changes in mine reserve estimates may affect carrying values of the Company’s inventory, property, plant and equipment, mineral exploration projects, reclamation provisions and deferred income taxes. (v)Capitalization of mineral exploration projects: The Company’s accounting policy for exploration costs results in certain items being capitalized according to the expected recoverability of the projects.This policy requires management to make certain estimates and assumptions as to future events and circumstances, in particular whether an economically viable extraction operation can be established.Any such estimates and assumptions may change as new information becomes available.If, after having capitalized the costs, a judgment is made that recovery of the costs is unlikely, the relevant capitalized amount will be written off to earnings. (vi)Production start date: The Company assesses the stage of each mineral exploration project to determine when a mine is substantially complete and ready for its intended use.Once this stage is obtained, amortization of the mine will commence.The Company considers various criteria to assess when the mine has reached the production stage, including completion of a reasonable amount of testing of the mine plant and equipment, and the ability to sustain ongoing production of gold in a saleable form.The judgment used to apply these criteria could impact the amortization commencement date. (vii)Reclamation provision: The Company’s mining and exploration activities are subject to various laws and regulations governing the protection of the environment.In general, these laws and regulations are continually changing and, over time, becoming more restrictive which impacts the cost of retiring assets at the end of their useful lives.The Company recognizes management’s estimates of the fair values of liabilities for reclamation provisions in the period in which they are incurred.A corresponding increase to the carrying amount of the related asset, where one is identifiable, is recorded and amortized over the life of the asset.Where a related asset is not easily identifiable with a liability, the change in fair value over the course of the period is expensed.Over time, the reclamation provision will be increased each period to reflect the interest element (accretion) reflected in its initial measurement at fair value, and will also be adjusted for changes in the estimate of the amount, timing and cost of the work to be carried out.Additionally, future changes to environmental laws and regulations could increase the extent of reclamation and remediation work required to be performed by the Company. 8 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (viii)Stock-based compensation: The Company includes an estimate of forfeitures, share price volatility, expected life and risk-free interest rates in the calculation of the liability for certain long-term incentive plans.These estimates are based on previous experience and may change throughout the life of an incentive plan.Such changes could impact the carrying value of the deferred compensation liability, mineral exploration projects, inventory and earnings. (ix)Determination of functional currency: The functional currency of the Company has been assessed by management based onconsideration of the currency and economic factors that mainly influence the Company’s gold sales, production and operating costs, financing and related transactions.Changes to these factors may have an impact on the judgment applied in the determination of the Company’s functional currency. (x)Capitalization of borrowing costs: Borrowing costs are identified for capitalization to property, plant and equipment construction projects until such time that the constructed asset is substantially complete and ready for its intended use.Borrowing costs related to specific borrowings are identified for capitalization to mineral exploration projects until such time that the mine is substantially complete and ready for its intended use.Amounts to be capitalized are estimated based on costs incurred to date and the interest rate of specific borrowings or the weighted average borrowing costs of general borrowings.The judgment used to identify mines or assets that require capitalization of borrowing costs could impact the carrying value of those assets, depletion and amortization and interest expense. (xi)Identification of impairment: The Company considers, at the end of each accounting period, whether or not there has been an impairment of the capitalized mineral exploration projects, or property, plant and equipment.For producing mining properties, this assessment is based on the expected future cash flows to be generated from the asset.For non-producing mining properties, this assessment is based on whether factors that may indicate the need for a write-down are present.If the Company determines there has been an impairment because its prior estimates of future cash flows have proven to be inaccurate, due to reductions in the price of gold, increases in the costs of production, reductions in the amount of reserves expected to be recovered or otherwise, or because the Company has determined that the deferred costs of non-producing properties may not be recovered based on current economics or permitting considerations, the Company would be required to write-down the recorded value of its mineral explorations projects, or property, plant and equipment, which would reduce the Company’s earnings and net assets. 9 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (xii)Recoverable taxes: In Brazil, the Company is due refunds of certain taxes based on consumption, of which the timing of realization is uncertain.If these recoverable taxes are not collected, it could reduce the carrying value of these assets. 3. Significant Accounting Policies: (a) Existing accounting policies: (i) Basis of consolidation: Subsidiaries are entities controlled by the Company.The financial statements of the subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases.The accounting policies of the subsidiaries have been changed when necessary to align them with the policies adopted by the Company. (ii) Cash and cash equivalents: The Company considers deposits in banks, certificates of deposit and short-term investments with remaining maturities of three months or less at the time of acquisition to be cash and cash equivalents.Cash held on deposit as security is classified as restricted cash. (iii) Short-term investments: Short-term investments include short-term money market instruments with terms to maturity at the date of the acquisition of between three and twelve months. Short-term investments are classified as fair value through profit or loss (“FVTPL”) and recorded at fair value. (iv) Inventory: Gold in process and ore in stockpiles are stated at the lower of the average total production cost or net realizable value.Production costs include direct labour, employee benefits, direct material and other direct product costs including depletion and amortization.Net realizable value represents estimated selling price in the ordinary course of business, less any further costs expected to be incurred to completion. Raw materials and mine operating supplies are stated at the lower of cost, on a first-in, first-out basis, or net realizable value. The nature of the leaching process inherently limits the ability to precisely monitor inventory levels.As a result, the metallurgical balancing process is monitored and the engineering estimates are refined based on actual results over time.The ultimate recovery of gold from a leach pad will not be known until the leaching process is concluded. (v) Net smelter royalty: The Company records its net smelter royalty at cost.Amortization of the net smelter royalty is calculated on a unit of production basis.Royalty revenue is recognized when the Company has reasonable assurance with respect to measurement and collectability. 10 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (vi) Property, plant and equipment: The Company’s property, plant and equipment are recorded at cost less accumulated amortization and accumulated impairment losses.Amortization is recorded over the estimated useful lives of the assets, after taking into account residual values as follows: Processing plants - over plant life, straight line Vehicles - 5 years, straight line Equipment - 5 -10 years, straight line Leasehold improvements - over term of lease, straight line Mining properties - unit-of-production method1 When parts of an item of property, plant and equipment have different useful lives, they are accounted for as separate items (major components) of property, plant and equipment.Amortization is adjusted prospectively if there is a change in useful lives, reserve base or residual values. 1Depletion of mining properties and amortization of preproduction and development costs are calculated and recorded on the unit-of-production basis over the mine’s estimated and economically proven and probable reserves of the mine and the portion of mineralization expected to be classified as reserves. (vii) Impairment: The carrying value of all categories of property, plant and equipment, mineral exploration projects and net smelter royalty are reviewed at each reporting date for impairment whenever events or circumstances indicate the recoverable amount may be less than the carrying amount.The recoverable amount is the greater of its value-in-use and its fair value less cost to sell. Value-in-use is based on estimates of discounted future cash flows expected to be recovered from an asset or the smallest group of assets that largely generates independent cash inflows (cash generating units or “CGUs”) through their use.Estimated future cash flows are calculated using estimates of future recoverable reserves and resources, future commodity prices and expected future operating and capital costs.Once calculated, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. Fair value less cost to sell is the amount obtainable from the sale of an asset or CGU in an arm’s length transaction between knowledgeable, willing parties, less the costs of disposal.Costs of disposal are incremental costs directly attributable to the disposal of an asset or CGU, excluding finance costs and income tax expense. An impairment loss is recognized when the carrying value of an asset held for use exceeds its estimated recoverable amount.Impairment losses recognized in respect of CGUs are allocated to reduce the carrying amounts of the other assets in the unit (group of units) on a pro rata basis.Impairment losses are recognized in other expenses.Assumptions, such as gold price, discount rate, and expenditures underlying the fair value estimates are subject to risks and uncertainties.Impairment charges are recorded in the reporting period in which determination of impairment is made by management. Impairment losses recognized in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists.An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount.An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depletion or amortization, if no impairment loss had been recognized. 11 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (viii) Mineral exploration projects: The Company classifies exploration costs as green field or brown field according to the expected recoverability of the projects.Green field costs are exploration costs from the first evaluation of the target area through to the completion of a scoping study.All costs related to green field are expensed and included in exploration costs in the consolidated statements of operations and comprehensive income. Exploration costs incurred subsequent to confirmation of an area’s potential, are classified as brown field.The Company considers its brown field exploration costs to have the characteristics of property, plant and equipment.As such, the Company defers brown field exploration costs, including acquisition costs, interest on specific borrowings, field exploration and field supervisory costs relating to specific properties until those properties are brought into production. After a mine property has been brought into development the related costs will be transferred to property, plant and equipment.When specific properties have been brought into production the deferred costs will be amortized on a unit of production basis based on their estimated economic lives or until the properties are abandoned, sold, or considered to be impaired in value, at which time an appropriate charge will be made. The recoverability of the amounts shown for mineral exploration projects is dependent on the existence of economically recoverable reserves, the ability to obtain financing to complete the development of such reserves and meet obligations under various agreements, and the success of future operations or dispositions.If a project does not prove viable, all unrecoverable costs associated with the project net of any related impairment provisions are written off. (ix) Income taxes: Income taxes expense comprises current and deferred income taxes.Income taxes expense is recognized in the statement of operations and comprehensive income except to the extent that it relates to items recognized directly in equity. Current income taxes Current income taxes are the expected taxes payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to taxes payable in respect of previous years. Deferred income taxes The Company accounts for deferred income taxes under the asset and liability method.Under this method of tax allocation, deferred income and mining tax assets and liabilities are determined based on differences between the financial statement carrying values and their respective income tax bases (temporary differences). 12 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) Deferred income taxes are measured using the tax rates that are expected to be in effect when the temporary differences are likely to reverse, based on the laws that have been enacted or substantively enacted by the reporting date.The effect on deferred income tax assets and liabilities of a change in tax rates is included in earnings in the period in which the change is substantively enacted.The amount of deferred income tax assets recognized is limited to the amount that is probable to be realized. (x) Reclamation provision: The Company recognizes a provision arising from legal and constructive obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and/or normal operation of a long-lived asset.A reclamation provision is a monetary item that is recorded in the period in which it is incurred and is estimated based on the present value of the expenditures expected to settle the obligation, using estimated cash flows based on current prices.These estimates are discounted at a pre-tax rate that reflects current market assessments of the time value of money and risks specific to the liability.When the reclamation provision is initially recorded, the cost is capitalized by increasing the carrying amount of the related long-lived asset.The Company amortizes the amount added to the asset using the amortization method established for the related asset.The amortization expense is included in the Statement of Operations and Comprehensive Income (Loss) and accounted for in depletion and amortization.An accretion expense in relation to the discounted provision over the remaining life of the mining properties is accounted for in the statement of operations and comprehensive income (loss) and added to the reclamation provision.The provision is adjusted at the end of each reporting period to reflect the passage of time, changes in foreign exchange rates, specific risks and changes in the estimated future cash flows underlying the obligation.Upon settlement of the liability, a gain or loss is recorded. (xi) Foreign currency translation: The U.S. dollar is considered to be the functional currency of the Company and of its subsidiaries.Monetary assets and liabilities of the Company's Brazilian operations are translated into U.S. dollars at the rate of exchange in effect at the balance sheet date, and non-monetary assets and liabilities are translated at the historical rate of exchange.Transactions in foreign currencies are translated at the actual rates of exchange.Foreign currency gains and losses are recognized in earnings. (xii) Revenue recognition: The Company produces gold doré which is further refined by a third party.Revenue from gold doré is recognized when title is transferred, delivery is completed, and when the Company has reasonable assurance with respect to measurement and collectability. (xiii) Stock-based compensation: The Company has stock-based compensation plans, which are described in Notes 13 and 14 to the 2010 annual financial statements.The Company accounts for all equity-settled stock-based payments using a fair value based method incorporating the Black-Scholes model. 13 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) Under the fair value based method, compensation cost attributable to options granted is measured at fair value at the grant date and amortized on a straight line basis over the vesting period.The amount recognized as an expense is adjusted to reflect any changes in the Company’s estimate of the shares that will eventually vest and the effect of any non-market vesting conditions. The Company treats awards that call for settlement in cash, including share appreciation rights and performance awards, as liabilities. The value of these liabilities is re-measured at each reporting period at fair value.Any gains or losses on re-measurement are recorded in the Statement of Operations and Comprehensive Income (Loss).For any changes in the estimated forfeiture of the awards, the accrued compensation cost will be adjusted in the period of the change of estimate. Share-based payment arrangements in which the Company receives goods or services as consideration are measured at the fair value of the good or service received, unless that fair value cannot be estimated reliably. (xiv) Earnings per share: Basic earnings per share is computed by dividing the net income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period. The dilutive effect of outstanding options and warrants and their equivalents are reflected in diluted earnings per share by the application of the treasury method. The computation of diluted earnings per share assumes conversion, exercise or contingent issuance of securities only when such conversion, exercise or issuance would have a dilutive effect on earnings per share. (xv) Stripping costs: Costs associated with the removal of overburden and other mine waste materials that are incurred in the production phase of mining operations are included in the cost of the inventory produced in the period in which they are incurred, except when the charges represent a future economic benefit to the mineral property.Charges represent a future economic benefit to the mineral property when the stripping activity provides access to reserves that will be produced in future periods that would not have been accessible without the stripping activity.The Company capitalizes costs related to future economic benefits to the mineral property.The charges are amortized over the reserve accessed by the stripping activity usingthe unit-of-production method. (xvi) Financial instruments - recognition and measurement: The Company classifies all financial instruments as either held-to-maturity, fair value through profit or loss, loans and receivables, available for sale, or other financial liabilities. • Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to earnings in the period in which they arise. • FVTPL financial instruments are carried at fair value with changes in fair value charged or credited to earnings in the period in which they arise. 14 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) • Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to earnings using the effective interest method.Impairment losses are charged to net earnings (loss) in the period in which they arise. • Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income.Impairment losses are charged to net earnings (loss) in the period in which they arise. • Other financial liabilities are initially measured at cost or amortized cost, net of transaction costs and any embedded derivatives that are not closely related to the financial liability, depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to earnings using the effective interest method. • The following is a summary of the financial instruments outstanding and classifications as at September 30, 2011: Cash and cash equivalents Loans and receivables Restricted cash Loans and receivables Loan receivable Loans and receivables Derivative assets and liabilities FVTPL Accounts payable and accrued liabilities Other liabilities Notes payable Other liabilities Option component of convertible notes FVTPL The Company has used certain derivative financial instruments, principally forward sales contracts and commodity option contracts to manage commodity price exposure on gold sales and forward foreign exchange contracts to manage exposure to changes in foreign exchange rates.Derivative financial instruments are used for risk management purposes and not for generating trading profits.Derivative financial instruments are not accounted for as hedges.Unrealized gains and losses on the derivative financial instruments are recognized in the Statements of Operations and Comprehensive Income (Loss).Unrealized gains and losses on forward sales contracts are a result of the difference between the forward spot price of the gold and the forward sales contract price.Unrealized gains and losses on forward foreign exchange contracts are a result of the difference between the forward currency contract price and the spot price of the Brazilian reais (R$). (xvii) Borrowing costs: Borrowing costs directly related to the financing of qualifying capital projects under construction are added to the capitalized cost of those projects during the construction phase, until such time that the assets are substantially ready for their intended use or sale which in the case of mining properties is when they are capable of commercial production.Specific borrowings to finance a project are capitalized as the actual borrowing costs are incurred.Interest expense on general borrowings is capitalized to qualifying capital projects using a weighted average of the borrowing costs applicable to the Company during the period. All other borrowing costs, including the foreign currency translation on the principal borrowed, are recognized in the Statements of Operations and Comprehensive Income (Loss) in the period in which they are incurred. 15 JAGUAR MINING INC. Notes to Condensed Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three and nine months ended September 30, 2011 and 2010 (Unaudited) (b) Accounting standards and interpretations issued but not yet implemented: Recently issued but not adopted accounting guidance includes IFRS 9 Financial Instruments, IFRS10 Consolidated Financial Statements, IFRS 11 Joint Arrangements, IFRS 12 Disclosure of Interests in Other Entities, IFRS 13 Fair Value Measurement and IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine. IFRS 9 Financial Instruments replaces the guidance in IAS 39 Financial Instruments Recognition and Measurement on the classification and measurement of financial assets. Financial .assets will be classified into one of two categories on initial recognition: financial assets measured at amortized cost or financial assets measured at fair value. IFRS 9 also adds guidance on the classification and measurement of financial liabilities. Under IFRS 9 financial liabilities measured at fair value under the fair value option, changes in fair value attributable to changes in credit risk will be recognized in other comprehensive income (“OCI”), with the remainder of the change recognized in profit or loss.
